DeNT, Judge,
(dissenting) :
I cannot concur in the oppinioin in this case for the reason that it is a misconstruction of and in violation to some extent oí the former opinion herein. The facts and circumstances clearly show that Albert Thompson was the real purchaser of the property of the defendant company in the name of Osterhout, who was only nominally used to cover the transaction; that Thompson suffered no loss so far as his outlay and expenses were concerned but had really made a profit according to his own testimony at the time the sale of the property was decreed and that the larger bid was made by him on the theory that he would be able to cover the difference between the two bids by his account for profits not earned; and that having failed in this, his present account as to damages for outlay and expenses is an unconscionable demand to cover the difference between the two bids incurred by him under a misapprehension of the law as to his right to recover such unearned profits.
In becoming a purchaser of the property, it was Thompson’s duty to take into consideration that the law imposed upon him, as the company’s contractor, the obligation to use all ordinary means to save the company harmless from the expenditures incurred by him in carrying out his contract. 1 Sunderland on Damages, sec. 88, p. 184, and sec. 90 p. 188. This is a condition the law imposed upon him as a purchaser and which it must be assumed he fully understood at the time of his purchase and that he made the same with this understanding. Hence he could not have made the purchase with any legal expectancy of a recovery of his outlay and expenses from the company, owing to his knowledge that it was his legal duty to save the company harmless. Nor, did he, in making his bid, take into consideration his outlay and .expenses, for the sale was made entirely free from his stocking contract which necessarily excluded all improvements made by him for the purpose of carrying them out, and gave the purchaser no right to such improvements without the consent of Thompson. This gave him such control over the property that no one else dare bid against him. For a purchaser, subject to the stocking contracts, would be entirely in his power, and a purchaser, free from the contracts, would be none the less so, the improvements made by him were essential to the enjoy*641ment of tbe purchase, and concerning which, a stranger in purchasing, would have to deal with Thompson. The property was-thus so incumbered that Thompson had it in his power to make-his own terms with regard thereto. He made two bids; the-lower one subject to his contract; the higher bid was made with the expectancy of the recovery of the unearned profits on his contracts by reason of the abrogation thereof. The Court held’ in its former opinion that he could not recover these profits, Hence he made a legal mitsake in bidding on the property with such expectation. To avoid such mistake, he comes back with an alleged claim for expenditures for improvements made by him in the expectancy of being permitted to carry out his contracts. The law answers this demand by sayiDg that it was your duty to save your contractee harmless and you got the full enjoyment of these improvements when you purchased the property and you can recover nothing unless you can show that you have suffered a loss by reason thereof. This, Thompson could not possibly doy for he had the full enjoyment of all the improvements under his purchase, without paying anything additional therefor, such as a stranger purchasing would have had to do to him. The improvements were no less to him but they not only deterred others from bidding on the property but enhanced its value greatly without his having to pay anything for such enhancement. It is plainly apparent, to the most simple minded; that Thomppson suffered' no loss, except the unearned profits denied to him by the former opinion, and that he was. led into a legal mistake in making his-higher bid in contemplation of the recovery of such profits.
This is such a mistake that equity has no power to relieve' against, it being in no sense mutual or occasioned by the act or conduct of the opposite party. Yet the Court relieves him therefrom by allowing his unconscientous demand for improvements and expenditures concerning which he suffered no loss but enjoyed the full benefit thereof to the great enhancement of his property. In doing so, the Court in effect overrules its former opinion and allows Thompson the greater portion of the profits' then denied him. For this there can be no other justification or excuse than the legal mistake made by Thompson in making his higher bid. While this may appear equitable, yet it is in violation of the established rules and principles of courts of equity. Hence my dissent.